              Case 4:16-cr-00107-HSG Document 305 Filed 05/21/19 Page 1 of 2



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 PHILIP J. KEARNEY (CABN 114978)
   SHIAO C. LEE (CABN 257413)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7023
             Fax: (415) 436-7234
 8           philip.kearney@usdoj.gov

 9
                                      UNITED STATES DISTRICT COURT
10
                                   NORTHERN DISTRICT OF CALIFORNIA
11
                                              OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                          )   No. CR 16-107 HSG
                                                        )
14           Plaintiff,                                 )   UNITED STATES’ MOTION TO WITHDRAW
                                                        )   RESTITUTION DEMAND AND VACATE
15      v.                                              )   RESTITUTION HEARING DATE; [PROPOSED]
                                                        )   ORDER
16   JAMES PHILIP LUCERO,                               )
                                                        )   Date: May 28, 2019
17           Defendant.                                 )   Time: 2:00 p.m.
                                                        )   Court: Hon. Haywood S. Gilliam , Jr.
18
             After his conviction by jury of three counts of violating the Clean Water Act, the defendant was
19
     sentenced on February 25, 2019. Dkt. 272. The sentence included a concurrent thirty-month prison
20
     term on all counts, a subsequent one-year period of supervised release, a $300 special assessment, and a
21
     number of both standard and special terms of supervision. Dkt. 274. One special condition of
22
     supervision included a requirement to pay any restitution imposed by the Judgment. Id. The Court
23
     scheduled a hearing for May 28, 2019, to determine the appropriate amount of restitution to be paid by
24
     the defendant for his illegal dumping. Dkt. 272.
25
             After further consideration, and after further discussion with corporate counsel representing the
26
     victim landowners in this matter, the government hereby withdraws its previous request (see Dkt. 260 at
27
     2) to seek a monetary restitution award in this criminal action. As such, the government also
28

     U.S. MOTION TO VACATE HEARING
     CR 16-107 HSG                                    1
                Case 4:16-cr-00107-HSG Document 305 Filed 05/21/19 Page 2 of 2



 1 concurrently moves to vacate the Restitution Hearing scheduled for May 28, 2019.

 2

 3 Dated: May 20, 2019                                           Respectfully submitted,

 4                                                               DAVID L. ANDERSON
                                                                 United States Attorney
 5

 6                                                               __/s/_________________________
                                                                 PHILIP J. KEARNEY
 7                                                               SHIAO C. LEE
                                                                 Assistant United States Attorneys
 8

 9
            Based upon the representation of counsel and for good cause shown, IT IS HEREBY ORDERED
10
     that the Restitution Hearing in the above-entitled matter previously scheduled for May 28, 2019, is
11
     vacated.
12

13

14
                     5/21/2019
            DATED: _______________                               ___________________________
15                                                               HAYWOOD S. GILLIAM, JR.
16                                                               United States District Court Judge

17

18

19

20

21

22

23

24

25

26

27

28

     U.S. MOTION TO VACATE HEARING
     CR 16-107 HSG                                   2
